EXHIBIT 10.55

RESOLUTIONS

WHEREAS, the Board of Directors (the “Board”) of Taylor Capital Group, Inc., a
Delaware corporation, duly organized and validly existing under the law of the
State of Delaware (the “Corporation”) has determined that the Taylor Capital
Group, Inc. Employee Stock Ownership Plan (the “Plan”) should be terminated; and

WHEREAS, the Corporation (through action of its Board or the Executive Committee
of the Board) has the right to amend the Plan, as described in Section 17.1 of
the Plan, and the Corporation has the right to terminate the Plan, as described
in Section 17.2 of the Plan;

NOW, THEREFORE, BE IT RESOLVED, that the thirteenth amendment to the Plan is
hereby approved and adopted, substantially in the form attached hereto as
Exhibit A, effective May 31, 2008;

FURTHER RESOLVED, that the members of the Board are authorized and directed to
take all actions they deem necessary or desirable to effect the foregoing
resolution, including executing such documents as are necessary to effect such
amendment and termination of the Plan; and

FURTHER RESOLVED, that the appropriate officers of the Corporation are hereby
authorized and directed to take all actions that in their judgment or the
judgment of legal counsel are necessary or advisable to carry out the purposes
and intent of these resolutions, including, but not limited to, such other
amendments of the Plan as may be necessary to preserve the tax-qualified status
of the Plan under Section 401(a) of the Internal Revenue Code of 1986, as
amended.

*    *    *    *    *

I, Melvin E. Pearl, member of the Board of Directors of Taylor Capital Group,
Inc., a Delaware Corporation, hereby certify that the foregoing is a true copy
of the resolutions adopted by the Board at a meeting held May 8, 2008, properly
called which a quorum was present that these resolutions has not been canceled
or changed.

Dated this 19th of June 2008.

 

/s/ Melvin E. Pearl

Melvin E. Pearl As Board Member as aforesaid



--------------------------------------------------------------------------------

Exhibit A

Thirteenth Amendment to the

Taylor Capital Group, Inc. Employee Stock Ownership Plan



--------------------------------------------------------------------------------

THIRTEENTH AMENDMENT OF THE

TAYLOR CAPITAL GROUP, INC. EMPLOYEE STOCK OWNERSHIP PLAN

WHEREAS, the Corporation has determined that the Plan should be terminated;

WHEREAS, the Corporation (through action of its Board of Directors (the “Board”)
has the right to amend the Plan, as described in Section 17.1 of the Plan, and
the Corporation has the right to terminate the Plan, as described in
Section 17.2 of the Plan.

NOW, THEREFORE, effective May 31, 2008, the Plan is hereby terminated and
amended as follows to reflect such termination:

I.

Effective May 31, 2008, a new Section 20 shall be added at the end of the Plan
to read in its entirety as follows:

“SECTION 20.

CESSATION OF ACCRUALS AND CONTRIBUTIONS;

PLAN TERMINATION

 

20.1 Special Definitions

For purposes of this Article 20, the following terms shall have the following
definitions:

 

  (a) “Participant Accounts” means any account maintained under the Plan in the
name of an individual participant and listed in Section 6.1.

 

  (b) “Plan Termination Effective Date” means May 31, 2008.

 

20.2 Plan Termination

Upon the Plan Termination Effective Date, the Plan shall terminate. Upon such
termination and notwithstanding any provision of the Plan to the contrary
(a) all Participant Accounts shall become 100% vested, if not so vested already,
and shall not thereafter be subject to forfeiture, (b) for each inactive
participant, any amounts forfeited under subsection 10.4 shall be restored to
such participant’s Participant Accounts if the unforfeited balance of such
participant’s Participant Accounts has not otherwise been fully distributed to
the participant prior to the Plan Termination Effective Date, (c) all
distributions from the Plan shall thereafter be made in cash and Company Stock,
as contemplated by Section 11 of the Plan (with the exception of a Participant’s
Drovers account balance, which will be distributed in accordance with the
provisions of Supplement A), and (d) the Plan and Trust shall continue in effect
solely for the purpose of making final distributions to participants therefrom
in accordance with this Section 20 and applicable law and to pay any outstanding
expenses or obligations related thereto. The Plan and Trust shall not continue
indefinitely as a “wasting trust.” The Company and the Committee shall continue
to be empowered to take such actions as are necessary and appropriate to
effectuate the lawful and orderly liquidation of the Plan after its termination.



--------------------------------------------------------------------------------

20.3 Cessation of Eligibility

Notwithstanding any provision of the Plan to the contrary, no person shall
become a participant or recommence participation in the Plan after the Plan
Termination Effective Date.

 

20.4 Cessation of Contributions

No additional contributions shall be made to the Plan for periods commencing
after the Plan Termination Effective Date, and no benefits shall accrue under
the Plan after the Plan Termination Effective Date.

 

20.5 Distributions After Plan Termination

No amounts will be distributed from the Plan until receipt by the Company of the
determination letter required by Section 20.6 if such distribution would not
have occurred but for the termination of the Plan and this Section 20. Upon
receipt of such determination letter, all account balances will be distributed.

 

20.6 Determination Letter

As soon as administratively feasible following the Plan Termination Effective
Date, the Company shall submit an application to the Internal Revenue Service
(the “IRS”) requesting a favorable determination on IRS Form 5310 with respect
to the Plan, as amended and terminated. Following the date of such submission,
the Company will take all reasonable steps necessary to secure the receipt of
such determination letter by the Company.

 

20.7 Further Amendments

An officer of the Company may adopt such further amendments to the Plan,
including amendments to the Plan after the Plan has been terminated as may be
deemed necessary, including, but not limited to, such other amendments to the
Plan as may be necessary to preserve the tax-qualified status of the Plan under
Section 401(a) of the Code.”